Reed, J.,
delivered the opinion of the court.
The appellant filed her bill to confirm a tax title to certain land in Rankin county. She claimed under a patent issued by the state in 1907, and averred that the state acquired title through a sale in 1868 for the taxes of 1867. Annexed to the bill as an exhibit is a certified extract from the list of lands, in Rankin county, sold to the state in 1868 for the taxes of 1867, and which extract *629shows the land involved. No deed from the tax collector was filed with the bill, and no statement in the bill why such an exhibit was not presented. The appellee filed a demurrer to the bill, which was sustained. Upon leave, the appellant amended, and averred that the tax deed was executed, filed with the probate clerk, and remained on file for two years, but that the same had been lost, and after diligent search could not be found. It is not stated in the bill the deed was ever- recorded. Appellant then answered, and denied -that such tax deed ever existed, or was lost or destroyed, and generally denied the allegations of the bill. The case was submitted on the pleadings, including the patent from the state, and the certified copy of the extract of the list of lands sold to the state for taxes in 1868. No other proof was offered. The chancellor decreed that no title vested in the state under the tax sale in 1868, that the state’s patent to appellant in 1907 is void, and canceled the patent and dismissed the bill.
The validity of the tax title in this case is determinable by the Revised Code of 1857. Article 36 of chapter 3 of that Code requires that the tax collector shall convey the land struck off to the state by a deed acknowledged in due form before the clerk of the probate court. Article 39 requires the tax collector to file all deeds for land sold to the state in the office of the clerk of the probate court, there to remain for two years from the date of the sale, unless sooner redeemed. And article 45 provides that after two years from the date of sale of any land for taxes, if unredeemed, the same shall vest in the purchaser thereof, and the probate clerk shall record all deeds for lands purchased by the state and then transmit the same to the auditor. It is well settled in this •state that the requirements of the law providing for sale •of property for failure to pay taxes must be strictly complied with. It is necessary for appellant in this case to show the validity of the tax title under which she claims.
*630It will be noted that the answer of appellee denied that the deed ever existed, and denied that the land was duly and legally, sold for taxes as alleged. Under the requirements of the Code of 1857, as shown above, it was necessary for the tax collector to execute a deed to the state, which should remain on file for two years, and then be recorded, and then transmitted to the auditor. It is not shown that this was done. The list of land sold to the state is not sufficent to meet the proof required. Considering the case as presented by the pleading's, and no other evidence was offered, it is plain that the chancellor has not erred in rendering his decree. •

Affirmed.